DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-11, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al (Pub. No: US 20170367098 A1) in view of Chun et al (Pub. No: US 20180139593 A1).
Regarding claim 1, Byun et al discloses a method (fig. 11) implemented at a terminal device (UE 10), comprising: obtaining (UE 10: a UE supporting the MBMS may receive an indication of a first carrier; paragraph 0010, 0075) an indication of a first carrier (an indication indicating whether the local MBMS distribution information is allocated by a local MBMS entity; in addition, V2X Server initiates Activation MBMS Bearer Request procedure. the message may include an indication of V2X Server preference for local delivery; paragraph 0009,  

On the other hand, Chun et al, from the same field of endeavor, teaches that the UE may use ISMP to select the most appropriate access technology type or access network in a given time. When the RAN rule for moving traffic to the WLAN is satisfied, an access stratum (AS) layer of the UE delivers a move-traffic-to-WLAN indication and a WLAN identifier together to a higher layer of the UE. Alternatively, when the RAN rule for moving the traffic to the 3GPP access is satisfied, the access stratum layer of the UE delivers a move-traffic-from-WLAN indication to the higher layer of the UE (paragraph 0082, 0084). Furthermore, the mobility management entity (MME) manages numerous eNodeBs and signaling for selection of a conventional gateway for handover to other 2G/3G networks (paragraph 0101). The UE autonomously selects resources for the scheduling assignment (SA) and D2D data transmission from the transmission resource pool configured and provided by the eNB (paragraph 0167). The UE may use resources randomly selected from a pool of the autonomously selected resources for V2X for the V2X message transmission (paragraph 0201, 0206, 0209). In addition, the UE may select resources from among radio resources allocated for the autonomous selection process and then transmit the V2X message using the selected resources (paragraph 0131, 0213-0215). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the technique of Chun to the communication system of Byun in order to provide a communication mechanism between a user equipment and a network entity for the purpose of performing efficient V2X communication with network entities in a V2X communication system.

Regarding claim 3, Byun et al as modified discloses a method (fig. 11) implemented at a terminal device (UE 10), wherein the signaling from the controlling network element (RRC connection that transmits dedicated control information between a UE and the network) or the signaling from the serving network node indicates at least one of: whether current network or cell supports said D2D communication or said cross-carrier configuration of the second carrier (the eNB may receive from the MCE an indication for indicating whether the local MBMS distribution information is allocated by a local MBMS entity ; in addition, the eNB may check whether the local MBMS distribution information is allocated by the LME on the basis of the indication; paragraph 0182) ; a carrier that supports said cross-carrier configuration of the second carrier; and a network or cell associated with the carrier that supports said cross-carrier configuration of the second carrier (Device-to-Device Operation, D2D carrier (V2X communication) associated with a PLMN network ; scheduling and transmitting of paging messages, scheduling and transmitting of broadcast channel information, dynamic allocation of 
Regarding claim 4, Byun et al as modified discloses a method (fig. 11) implemented at a terminal device (UE 10), wherein said obtaining an indication of a first carrier comprises: obtaining (UE 10: a UE supporting the MBMS may receive an indication of a first carrier; paragraph 0010, 0075) the indication of the first carrier for a network in the list of authorized network (UE has been allocated an identification which uniquely identifies the UE in a tracking area and may perform public land mobile network (PLMN) selection and cell re-selection; a network may select one of the several frequencies to provide an MBMS service at that frequency, and may provide a dedicated bearer to each UE at all frequencies; paragraph 0065, 0077-0078),  
	Regarding claim 9, Byun et al as modified discloses a method (fig. 11) implemented at a terminal device (UE 10), wherein said selecting a serving network comprises: selecting a
 serving PLMN (UE 10 selects a network); and selecting a cell associated with the selected serving PLMN (UE has been allocated an identification which uniquely identifies the UE in a tracking area and may perform public land mobile network (PLMN) selection and cell re-selection; a network may select one of the several frequencies to provide an MBMS service at that frequency, and may provide a dedicated bearer to each UE at all frequencies; paragraph 0065, 0077-0078),  
	Regarding claim 10, Byun et al as modified discloses a method (fig. 11) implemented at a terminal device (UE 10), wherein said selecting a cell associated with the selected serving PLMN comprises: selecting the cell based on at least one of:  quality of a link from the cell to the terminal device (UE has been allocated an identification which uniquely identifies the UE in a 
	Regarding claim 11, Byun et al as modified discloses a method (fig. 11) implemented at a terminal device (UE 10), wherein selecting from a list of authorized networks (UE has been allocated an identification which uniquely identifies the UE in a tracking area and may perform public land mobile network (PLMN) selection and cell re-selection; a network may select one of the several frequencies to provide an MBMS service at that frequency, and may provide a dedicated bearer to each UE at all frequencies; paragraph 0065, 0077-0078), a serving network based on the second carrier and the obtained indication comprises: selecting a non-operator managed serving network based on the second carrier and the obtained indication (the eNB 20 may perform functions of selection for gateway 30, routing toward the gateway 30 during a radio resource control activation; furthermore, the UE transmits the MBMS interest indication to the eNB when desiring to receive the MBMS service, and the eNB recognizes that the UE desires to receive the MBMS service upon receiving the indication; paragraph 0040, 0151-0152, 0181-0182).
.  

However, Byun et al, does not specifically teach that the selection can be performed when the mobile device is configured to perform D2D communication based on the obtained indication.
On the other hand, Chun et al, from the same field of endeavor, teaches that the UE may use ISMP to select the most appropriate access technology type or access network in a given time. When the RAN rule for moving traffic to the WLAN is satisfied, an access stratum (AS) layer of the UE delivers a move-traffic-to-WLAN indication and a WLAN identifier together to a higher layer of the UE. Alternatively, when the RAN rule for moving the traffic to the 3GPP access is satisfied, the access stratum layer of the UE delivers a move-traffic-from-WLAN indication to the higher layer of the UE (paragraph 0082, 0084). Furthermore, the mobility management entity (MME) manages numerous eNodeBs and signaling for selection of a conventional gateway for handover to other 2G/3G networks (paragraph 0101). The UE autonomously selects resources for the scheduling assignment (SA) and D2D data transmission from the transmission resource pool configured and provided by the eNB (paragraph 0167). The UE may use resources randomly selected from a pool of the autonomously selected resources for V2X for the V2X message transmission (paragraph 0201, 0206, 0209). In addition, the UE may . 
Claims 5, 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Byun et al (Pub. No: US 20170367098 A1) in view of Chun et al (Pub. No: US 20180139593 A1) as applied to claim 1 above, and further in view of Basu Mallick et al (Pub. No: US 20190116586 A1).
Regarding claims 5, 6, 8, Byun and Chun disclose everything as explained above except the features of selecting one of: a first network operating on the second carrier for the D2D communication, a second network operating on the first carrier providing cross-carrier configuration of the second carrier, and a third network if the first network and the second network are unavailable; and selecting the first network with a higher priority than the second network and the third network if the first network provides the cross-carrier configuration of the second carrier for D2D communication, or selecting the second network with a higher priority than the first network and the third network if the first network does not provide the cross-carrier configuration of the second carrier for D2D communication.   
	However, Basu Mallick et al discloses the features of selecting one of: a first network operating on the second carrier for the D2D communication, a second network operating on the first carrier providing cross-carrier configuration of the second carrier (scheduling assignment .
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 102[ a  1] as being anticipated by Byun et al (Pub. No: US 20170367098 A1). 
Regarding claim 12, Byun et al discloses a method (fig. 11) implemented at a network device (network 200, and vehicle-to-network communication ; a network may select one of the several frequencies to provide an MBMS service at that frequency, and may provide a dedicated bearer to each UE at all frequencies; paragraph 0038, 0077, 0111), comprising: transmitting (the UE transmits an MBMS interest indication to the eNB; the UE transmits the MBMS indication to the eNB when desiring to receive the MBMS service, and the eNB recognizes that the UE desires to receive the MBMS service upon receiving the indication; paragraph 0075, 0077), to a terminal device (a UE which desires to receive a specific MBMS service recognizes frequency 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641